This action is based upon an information filed in a police court of the city of St. Louis by the chief of police, charging the defendant with having violated an ordinance of that city (Sec. 625, Revised Code St. Louis 1914, p. 975). The gist of this ordinance is to penalize fortune-telling, or, in the somewhat verbose language of the information, "the pursuit or practice of the pretended art of telling and revealing information of a secret or hidden nature pertaining to the past or future of another's life." Upon a trial in the police court, the defendant was convicted and fined. He appealed from this judgment to the court of criminal correction, where, upon a trial de novo, he was again convicted and his fine assessed at three hundred dollars. From that judgment he appeals to this court, whose jurisdiction arises from the fact that the city of St. Louis is one of the parties to this proceeding.
It is unnecessary to burden this record with a recital of the testimony to show that the defendant violated the ordinance in that he attempted to answer inquiries propounded to him not based upon information derived from recognized sources, but in some occult or mysterious manner, for which he charged and was paid a fee.
The manner in which his conviction was brought about, although tolerated by the courts, does not comport *Page 297 
with what should be regarded as a wholesome administration of the law against offenders, whether the offense be a violation of a municipal ordinance or a criminal statute.
We are concerned, however, only with errors of procedure and not with the ethics of the proceeding.
I. We find no fault with the information of sufficient moment to authorize a reversal. Although several breaches of the ordinance are alleged, this defect was waived by the failure of the defendant to ask that the city be required toDuplicitous   elect upon which breach it would rely. [St. LouisInformation.  v. Grafeman Dairy Co., 190 Mo. 492.]
The technical precision required of an information or an indictment in the charging of a crime is not required in the drafting of an information for a violation of a city ordinance. [Gallatin v. Tarwater, 143 Mo. 40; St. Louis v. Weitzel,130 Mo. 600.]
II. The ordinance, the validity of which is assailed, is not preserved in the bill of exception, although it was shown that it was introduced in evidence. Under such circumstances, where it sufficiently appears, as it does here, that theValidity of  information charges the commission of an offenseOrdinance.   prohibited by a city ordinance, the validity of the latter will not be considered. [Plattsburg v. Smarr, 216 S.W. (Mo. App.) 538.]
III. The distribution of cards by the appellant holding himself out as possessing supernatural powers constituted an admission that he was engaged in telling fortunes, and such cards are admissible in evidence as corroborative of theAdmission.  testimony that he told the fortune of the prosecuting witness. [Mayer v. State, 64 N.J.L. 323.] *Page 298 
IV. In the absence of a showing of an abuse of discretion, a trial court may propound questions to a witness orPropounding  suggest that counsel may do so. [State v. Wilson,Questions.   152 Mo. App. 61.]
V. The freedom of religion is not abridged by prohibiting acts or practices inconsistent with the peace, good order or safety of the State. [Sec. 5, Art. 2, Const. Mo.; Reynolds v. United States, 98 U.S. 145; People v. Pierson, 176 N.Y. 201.]
Finding no error in the trial of this cause, the judgment of the trial court is affirmed. It is so ordered. All concur.